Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/08/2020 has been entered.
2.	Currently, 1, 3-20 are pending. Claim 2, 21-22 are cancelled.  
3.	Claims 16-20 are withdrawn based upon the election in the reply filed on 10/2/2017.
4.	The following rejections for claims 1 and 3-15 are newly applied.
5.	This action is NONFINAL.
Withdrawn Rejections
	The 35 USC 112 New Matter and 35 USC 103 made in the previous office action is withdrawn based upon amendments to the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3-15 are indefinite over the term “efficiency is improved by suppressing” in claim 1.  The term “improved” in claim 1 is a relative term which renders the claim indefinite.  The term "improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
 Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

9.	Claims 1,  3-15  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terasaki et al. (US Patent Application 2013/0177918 effective filing date 9/10/2010) in view of Hori et al. (US Patent Application Publication 2011/0033855 Feb 10, 2011).  Teraskai et al. was previously cited on a PTO892 and Hori et al. was cited on the IDS of 1/13/2015.
With regard to claims 1 and 3, Terasaki et al. teaches hybridizing a first probe that has a photoresponsive nucleic to a target site in a solution (p. 2 para 17).  Terasaki et al. teaches carrying out photocoupling by photoirradation (para 23).  Although Terasaki et al. teaches methods of photoresponsive nucleic detection, Terasaki et al. does not teach the use of a second probe or multiple probes. 

With regard to claim 11, Terasaki et al. teaches an anionic reagent (p 8 para 135).  
With regard to claim 12, Terasaki et al. teaches a probe that is contained at a concentration of 0.1 umol/L or more (p 8 para 135).
With regard to claim 13-15, Terasaki et al. teaches a method for gene detection using amplification and detects mutations (p. 8).  
With regard to Claims 1 and 3, Hori et al. teaches a similar method of hybridization.  Hori teaches that there is a first probe comprising a sequence complementary to the target and a second probe complementary to the first probe (para 28).  Hori teaches that either one of said first marker and second marker is a substance whose optical characteristic is changed depending on whether or not the first and second probe are hybridized together (para 28).  Hori et al. teaches that the second probe is used to competitively hybridize the target and the first probe (para 39).  Hori et al teaches that the optical characteristic is changes when the second probe is hybridized to the first (para 39-40).  Hori et al teaches that the second marker can quench the first when hybridize and as such no energy is radiated (para 43-44).  As such Hori et al. teaches the second probe coupled with the first probe makes the photocoupling activity of the first probe not to occur.  As the photocoupling is suppressed the intended result is efficiency is improved.  
With regard to claims 4-5, Hori et al. teaches that either the first or the second probe can be labeled (p. 39-40).  
With regard to claims 6-7, Hori et al. teaches having multiple probes wherein the probes are in a ratio of paired and unpaired (p. 39-42), therefore these probes would be provided in the reaction as hybridizing to the target or unpaired. 
Therefore it would be prima facie obvious to modify the teachings of Terasaki et al. to include other probe combinations as taught by Hori et al.  The ordinary artisan would be motivated in order to provide a methodology of quenching probes that have not been hybridized to the target.  The ordinary artisan would have a reasonable expectation of success as these are rearrangements of known steps for hybridizing targets and probes and suppressing signals.  The use of more probe amounts allows for the hybridization of the target and amplification throughout the rounds of thermal cycling.
Conclusion
10.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached 9-530 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634